       Case 4:18-cr-00207-BSM Document 65 Filed 04/09/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                        CASE NO. 4:18-CR-00207-BSM

DAVID NICHOLAS JAMES                                                     DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 9th day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
